Citation Nr: 1629958	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Army Reserve and completed Active Duty for Training (ACDUTRA) from January 1965 to May 1965, and in July 1982.  The Veteran also had periods of Inactive Duty for Training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in St. Petersburg, Florida, which reopened and denied the issues on appeal.  The Veteran testified from St. Petersburg, Florida, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  A September 1996 RO rating decision denied service connection for both bilateral hearing loss and tinnitus due to a lack of evidence that the disabilities were related to service.  The Veteran did not file a timely notice of disagreement (NOD) following the September 1996 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the September 1996 rating decision relates to an unestablished fact of a nexus between in-service noise exposure and the currently diagnosed hearing loss and tinnitus that is necessary to substantiate a claim for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran is currently diagnosed with both tinnitus and bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

4.  The Veteran was exposed to loud noise (acoustic trauma) during periods of ACDUTRA and INACDUTRA.

5.  The Veteran's current bilateral hearing loss and tinnitus are etiologically related to exposure to acoustic trauma during periods of ACDUTRA and INACDUTRA.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the September 1996 rating decision is new and material to reopen service connection for a bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 1996 rating decision denying service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the September 1996 rating decision is new and material to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens and grants service connection for bilateral hearing loss and tinnitus, which is a complete grant of the issues currently on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.


Reopening Service Connection for Hearing Loss and Tinnitus

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 1996 RO rating decision denied service connection for both bilateral hearing loss and tinnitus due to a lack of evidence that the disabilities were related to service.  The Veteran did not file a timely NOD following the September 1996 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the September 1996 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the September 1996 rating decision denying service connection for bilateral hearing loss and tinnitus, VA received a May 2016 private treatment record.  Per the private treatment record, a private audiologist opined that both the hearing loss and tinnitus were related to in-service noise exposure.  Such evidence relates to an unestablished fact of a nexus between in-service noise exposure and the currently diagnosed hearing loss and tinnitus that is necessary to substantiate a claim for service connection for both bilateral hearing loss and tinnitus.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins, 1 Vet. App. at 477-78.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred in, or aggravated, while performing INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (2015) (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that the currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to in-service noise exposure.  The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A May 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 3000 and 4000 Hz bilaterally.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  Further, the VA examiner also diagnosed the Veteran with tinnitus.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) during periods of ACDUTRA and INACDUTRA.  Throughout the course of this appeal, in both lay statements and in testimony at the April 2016 Board videoconference hearing, the Veteran has advanced being exposed to loud jet engine noises and weapons fire throughout the various periods of ACDUTRA and INACDUTRA.  Such testimony and lay statements are supported by lay statements submitted by two of the Veteran's fellow service members.  A statement received from a fellow service member in June 2016 reflects that the Veteran was exposed to jet engine noises during the Veteran's numerous parachute jumps, and they were also subject to rifle, machine gun, and pistol fire.  A May 2016 statement from a different fellow service member advanced that they were subject to extremely loud noises during combat related training with demolitions, including mortars.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss and tinnitus are related to exposure to acoustic trauma during periods of ACDUTRA and INACDUTRA.  Service treatment records reflect no complaints or diagnosis of tinnitus; however, audiograms taken during the Veteran's periods of ACDUTRA and INADCUTRA reflect an upward shift in decibel levels from the readings taken just prior to the Veteran's first period of ACDUTRA.  In fact, the report from a February 1983 examination showed hearing loss in the left ear (45 db at 4000 Hz), and a January 1987 examination showed hearing loss in the left ear (55 db at 4000 Hz) and some degree of hearing loss in the right ear (30 db at 4000 Hz).  See Hensley, 5 Vet. App. at 157.

A May 2016 private audiometric report reflects that a private audiologist opined that the currently diagnosed bilateral hearing loss and tinnitus were at least as likely as not related to service, that is, that the acoustic trauma likely caused cochlear damage, and that the tinnitus was a direct result of the cochlear damage.  The private audiologist explained that the results of the audiometric testing were consistent with a history of noise exposure, in particular, direct exposure to jet engines and firearms.  As noted above, a VA audiometric examination in May 2011 resulted in the opinion that the hearing loss was less likely than not related to service, and that the tinnitus was caused by the hearing loss, which would also mean that the tinnitus was not related to service.  As there is both a positive and a negative nexus opinion, the medical evidence is in relative equipoise.

The Veteran is currently diagnosed with both bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and tinnitus.  During periods of ACDUTRA and INACDUTRA the Veteran was regularly exposed to loud jet engine noise and weapons fire.  Examinations conducted during the Veteran's periods of ACDUTRA and INACDUTRA reflect worsening hearing.  A private audiologist has opined that the Veteran's currently diagnosed hearing loss and tinnitus are consistent with acoustic trauma caused by the in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for tinnitus is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


